Appeal from an order of the Seneca County Court (Dennis F. Bender, J.), dated February 15, 2008. The order accepted Report Number 7 of the January 2007 Seneca County Special Grand Jury and directed the filing of the report as a public record.
It is hereby ordered that the order so appealed from is unanimously reversed on the law and the report is sealed.
Memorandum: We agree with appellant, a public official of Seneca County, that County Court erred in directing that a grand jury report be filed as a public record for the same reasons as those set forth in our decision in Matter of Second Report of Seneca County Special Grand Jury of Jan. 2007 (59 AD3d 1079 [2009]). Present — Hurlbutt, J.P., Martoche, Centra, Peradotto and Gorski, JJ.